Order entered October 16, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00653-CR
                                      No. 05-13-00655-CR

                        JESUS ANTONIO DESANTIAGO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 401-83076-2011, 401-80377-2011

                                            ORDER
       The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of the reporter’s record because of ineffective counsel, indigence, or for any

other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute the appeals, it shall
       make a finding to that effect.

      If the trial court determines that appellant desires to prosecute the appeals, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeals.
      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in these causes; (2) the court reporter’s explanation for the
       delay in filing the reporter’s record; and (3) the earliest date by which the reporter’s
       record can be filed.


       We ORDER the trial court to transmit supplemental records, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeals are ABATED to allow the trial court to comply with this order. They

appeals shall be reinstated thirty days from the date of this order or when the supplemental

records are received, whichever is earlier.


                                                     /s/    DAVID EVANS
                                                            JUSTICE